NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            21-OCT-2022
                                            08:46 AM
                                            Dkt. 75 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI I


 U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR ADJUSTABLE RATE
      MORTGAGE TRUST 2005-2, ADJUSTABLE RATE MORTGAGE-BACKED
PASS-THROUGH CERTIFICATES, SERIES 2005-2, Plaintiff-Appellee, v.
   THE ESTATE OF STUART D. EDWARDS, aka STUART DENZIL EDWARDS;
    KELLY EDWARDS, aka KELLY ANNE EDWARDS, individually and as
  Trustee of the Edwards Family Trust U/D/T dated September 19,
  1996, Defendants-Appellants, and DOES 1 through 20, inclusive


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                    (CIVIL NO. 3CC15100031K)


              ORDER GRANTING MOTION TO DISMISS APPEAL
       (By:   Ginoza, Chief Judge, Wadsworth and Chan, JJ.)
          Upon consideration of the Motion for Order Dismissing
Appeal (Motion), filed September 28, 2022, by Plaintiff-Appellee
U.S. Bank National Association, the papers in support and in
opposition, and the record, it appears we lack appellate
jurisdiction over self-represented Defendant-Appellant Kelly
Edwards AKA Kelly Anne Edwards, Individually and as Trustee of
the Edwards Family Trust U/D/T Dated September 19, 1996's
(Edwards) appeal from the Circuit Court of the Third Circuit's
(Circuit Court) June 28, 2022 "Order Granting Plaintiff's Motion
for Leave to File First Amended Complaint, Filed June 3, 2022"
(Order) in Civil No. 3CC15100031K, because the Circuit Court has
not entered a final, appealable judgment under Hawaii Revised
Statutes (HRS) §§ 641-1(a) (2016) or 667-51 (2016).      Bank of
America, N.A. v. Reyes-Toledo, 139 Hawai i 361, 371, 390 P.3d
1248, 1258 (2017); Jenkins v. Cades Schutte Fleming & Wright, 76
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

Hawai i 115, 119, 869 P.2d 1334, 1338 (1994); Hawai i Rules of
Civil Procedure (HRCP) Rule 58.         Additionally, the Circuit Court
has not certified the Order for appeal in a HRCP Rule 54(b)
judgment or granted leave to file an interlocutory appeal under
HRS § 641-1(b) (2016), and neither the Forgay1 doctrine nor the
collateral order exception apply here.           Greer v. Baker, 137
Hawai i 249, 253, 369 P.3d 832, 836 (2016).
             Therefore, IT IS HEREBY ORDERED that the Motion is
granted and the appeal is dismissed for lack of appellate
jurisdiction.
             IT IS FURTHER ORDERED that all pending motions are
dismissed.
             DATED:   Honolulu, Hawai i, October 21, 2022.

                                           /s/ Lisa M. Ginoza
                                           Chief Judge

                                           /s/ Clyde J. Wadsworth
                                           Associate Judge

                                           /s/ Derrick H.M. Chan
                                           Associate Judge




     1
         Forgay v. Conrad, 47 U.S. 201 (1848).

                                       2